FILED
                             NOT FOR PUBLICATION                            AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE DE JESUS CARMONA,                           No. 12-71752

               Petitioner,                       Agency No. A095-753-510

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jose De Jesus Carmona, a native and citizen of Mexico, petitions pro se from

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We lack jurisdiction to consider Carmona’s contentions regarding his fear of

returning to Mexico, his eligibility for voluntary departure and U-Visa relief, his

lack of opportunity to gather evidence, and his bond hearing because he did not

exhaust these issues before the BIA. See Segura v. Holder, 605 F.3d 1063, 1066

(9th Cir. 2010) (broad statements in notice of appeal and brief were insufficient to

put the BIA on notice of petitioner’s claim). Further, we decline to consider

Carmona’s contentions regarding ineffective assistance of counsel, T-Visa relief,

the adequacy of the BIA’s decision, and his detention conditions because he raised

them for the first time in his reply brief. See Cedano-Viera v. Ashcroft, 324 F.3d
1062, 1066 n.5 (9th Cir. 2003) (we decline to consider new issues raised for the

first time in a reply brief).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                     12-71752